     Case 2:20-cv-01664-TLN-KJN Document 30 Filed 02/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KOHEN DIALLO UHURU,                                 No. 2:20-cv-1664 TLN KJN P
12                         Plaintiff,
13                 v.                                     ORDER
14    R. SINGH, et al.,
15                         Defendants.
16

17            Plaintiff filed a motion for extension of time to file objections to the January 22, 2021

18   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 29) is granted; and

20            2. Plaintiff is granted thirty days from the date of this order in which to file objections.

21   Dated: February 9, 2021

22

23

24

25   uhur1664.36


26
27

28
